NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YVONNE REED,                                    No. 20-16379

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00061-SMB

 v.
                                                MEMORANDUM*
COGNIZANT TECHNOLOGY
SOLUTIONS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Yvonne Reed appeals pro se from the district court’s order dismissing her

Title VII employment discrimination action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Doughtery v. City of Covina, 654 F.3d 892,

897 (9th Cir. 2011) (dismissal under Federal Rule of Civil Procedure 12(b)(6));


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
O’Donnell v. Vencor Inc., 466 F.3d 1104, 1109 (9th Cir. 2006) (dismissal on the

basis of the applicable statute of limitations). We affirm.

      The district court properly dismissed Reed’s action as time-barred because

Reed filed this action after the applicable statute of limitations had run and failed

to show extraordinary circumstances beyond her control that justified equitable

tolling. See 42 U.S.C. § 2000e-5(f)(1) (setting forth 90-day period in which Title

VII complainant may bring a civil action); Payan v. Aramark Mgmt. Servs. Ltd.

P’ship, 495 F.3d 1119, 1121-22 (9th Cir. 2007) (90-day period operates as a

limitations period; if a litigant does not file suit within 90 days of receipt of the

notice of right to sue, the action is time-barred); Stoll v. Runyon, 165 F.3d 1238,

1242 (9th Cir. 1999) (explaining that equitable tolling is warranted “when

extraordinary circumstances beyond the plaintiff’s control made it impossible to

file a claim on time”).

      AFFIRMED.




                                            2                                     20-16379